Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2018/0068978) in view of Tsai et al. (US 2015/0069623).
As for claims 1 and 20, Jeng et al. disclose in Figs. 8A-8I and the related text a semiconductor package, comprising: 
a first (upper)/(lower) package including a first semiconductor chip 66/50; 
a second (lower)/(upper) package under the first package, the second package including a second semiconductor chip 50/66; and 
a first interposer (middle) package between the first package and the second package (fig. 8I), the first interposer package including: 
an integrated circuit 30; 
a core member 40 having a through-hole in which the integrated circuit is disposed (fig. 8I); 
a first redistribution layer (lower 22/24)/(upper 72/74)  on the core member, and electrically connected to the first package (fig. 8I); 
a second redistribution layer (upper 72/74)/(lower 22/24) under the core member, and electrically connected to the second package (fig. 8I); 
core vias 84 penetrating the core member, and electrically connecting the first redistribution layer with the second redistribution layer (fig. 8I); and 
a first signal path (signal path forms through the core vias) electrically connecting the first package with the second package (fig. 8I).  
Jeng et al. do not disclose the integrated circuit is a power management integrated circuit (PMIC) configured to supply power to the first package and the second package. 
Tsai et al. teach in Fig. 15 and the related text an integrated circuit 34 is a power management integrated circuit (PMIC) 18. 
Jeng et al. and Tsai et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al.  because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include power management integrated circuit (PMIC) as taught by Tsai et al., in order to provide power management and improve operation of the device. 
Tsai et al. teach the integrated circuit is power management integrated circuit the same as claimed invention.  Therefore, Jeng et al. in view of Tsai et al. teach the power management integrated circuit configured to supply power to the first package and the second package. 

As for claims 2 and 20, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, wherein the first signal path includes at least one of first vias (conductive vias 22 that formed above 84) and at least one of first wirings (lower 22) that are included in the first redistribution layer (lower 22/24), at least one of the core vias 84, and at least one of second vias (vias that formed in layer 44) and at least one of second wirings (upper 72) that are included in the second redistribution layer (upper 72/74, fig. 8H-8I).  

As for claims 3 and 20, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, Jeng et al. further disclose wherein the first interposer package further includes a passive element 36 in the through-hole, and spaced apart from the integrated circuit (PMIC in view of Tsai) (fig. 8H-8I).  

As for claims 4 and 20, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, wherein the first interposer package further includes an encapsulant 42 in the through-hole, and encapsulating the integrated circuit 30 (PMIC in view of Tsai) (fig. 8H-8I).  

As for claims 5 and 20, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, wherein the first interposer package comprises a power management integrated circuit (PMIC).  Therefore, it is obvious to have a power path configured to provide a power supply voltage to the first package and the second package; and a power control path configured to provide a control signal that controls provision of the power supply voltage to the first package and the second package in the combined device, in order to operate the device.  

As for claim 14, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, Jeng et al. further disclose the integrated circuit (PMIC in view of Tsai) includes an active (upper) surface having pads 26 thereon, and an inactive (lower) surface opposite to the active surface, and the integrated circuit (PMIC in view of Tsai) is disposed in face-up orientation such that the active surface is directed toward the first package (Figs. 8H-8I of Jeng et al.). 

As for claim 15, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, wherein: the PMIC includes an active (upper) surface having pads 26 thereon, and an inactive (lower) surface opposite to the active surface, and the PMIC is disposed in face-down orientation such that the inactive surface is directed toward the first package (lower package).  
 
As for claim 16, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, Jeng et al. further disclose the first and second semiconductor chips are semiconductor chips of different types ([0035] and [0039]).  

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2018/0068978) in view of Tsai et al. (US 2015/0069623) and Ganesan et al. (US 2021/0305162).
As for claims 17 and 20, Jeng et al. in view of Tsai et al. disclose the semiconductor package as claimed in claim 1, Jeng et al. further disclose one of the first and second semiconductor chips includes an application processor, and an other of the first and second semiconductor chips includes a memory device ([0035] and [0039]).  
Jeng et al. does not disclose one of the first and second semiconductor chips includes an application processor. 
Ganesan et al. teach in Fig. 2 and the related text a semiconductor chip includes an application processor [0064].
Jeng et al., Tsai et al. and Ganesan et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include an application processor as one of the first and second semiconductor chips as taught by Ganesan et al., in order to provide suitable application use (Ganesan et al. [0064])

Claim 20 is a combination of claims 1-5 and 17 that comprises all the limitations of claims 1-5 and 17.  Therefore see the combination of  claims 1-5 and 17 rejections above for claim 20 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811